In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-17-00223-CV

CYNTHIA BEVING, Appellant                   §    On Appeal from the 96th District
                                                 Court

V.                                          §    of Tarrant County (096-283896-16)


JOHN F. BEADLES, INDIVIDUALLY AND           §    October 18, 2018
AS INDEPENDENT EXECUTOR OF THE
ESTATE OF DUDLEY D. BEADLES,
Appellee                                    §    Opinion by Justice Pittman

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order denying Appellant Cynthia Beving’s Motion to

Dismiss under the Texas Citizens Participation Act. It is ordered that the order of the

trial court is affirmed.

       It is further ordered that Appellant shall pay all of the costs of this appeal, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mark T. Pittman_________________
                                          Justice Mark T. Pittman